       Case 20-30706             Doc 26       Filed 08/21/20 Entered 08/21/20 09:36:36                      Desc Notice of
                                                Defective Filing Page 1 of 1

                                            UNITED STATES BANKRUPTCY COURT
                                               Western District of North Carolina
                                                      Charlotte Division

                                                         Case No. 20−30706
                                                             Chapter 7




In Re: Debtor(s) (name(s) used in the last 8 years, including married, maiden, trade, and address):
      Perfect Fit Industries, LLC
      8501 Tower Point Dr
      Charlotte, NC 28227
      Social Security No.:
      Debtor EIN:
      27−2762184




                         NOTICE OF DEFECTIVE ENTRY OR FILING

NOTICE IS HEREBY GIVEN that the Motion to Sell filed in the above referenced case on 08/20/2020 as
document # 24 is defective for the reason(s) marked below:


         Notice does not comply with L.R. 9013 noticing requirements. Notice of Hearing required.



PLEASE TAKE NOTICE that this should be corrected immediately to allow for timely processing of the
case/proceeding.



Dated: August 21, 2020                                                                        Steven T. Salata
                                                                                              Clerk of Court


Electronically filed and signed (8/21/20)
